The plaintiff charges the defendant in effect with the suppression and fabrication of evidence and asserts that the record contains no intimation of an admission on her part that the material exhibits introduced by the defendant at the trial are authentic.
Direct evidence in support of the plaintiff's accusation is wanting. There is evidence, it is true, that some parts of the broken wheel were lost in the office of the defendant's supervisor of work equipment, but this evidence is merely persuasive, at most, and cannot serve as a substitute for proof of definite defects. Jakel v. Brockelman, 91 N.H. 453,455; Login v. Waisman, 82 N.H. 500, 502. Furthermore, the applicability of the rule that a nonsuit is not ordered on evidence introduced by the defendant (Fox v. Manchester, 88 N.H. 355, 359; Giroux v. Insurance Co.,85 N.H. 355, 356, and cases cited) may be conceded, and yet the plaintiff cannot prevail. For, as stated in the opinion, there is no evidence that the defect which North claimed to have discovered was a substantial factor in causing the accident.
Motion denied.
All concurred.